Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 1 of 16 PageID: 1036



                                                           [Docket No. 54]

                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


  ROBERT W. FRANKLIN, JR.,

              Plaintiff,                  Civil No. 17-8838 (RMB/KMW)

              v.                                     OPINION

  RIVERSIDE TOWNSHIP, et al.,

              Defendants.




  APPEARANCES:

  THE RUSSELL FRIEDMAN LAW GROUP, LLP
  By: Russell C. Friedman, Esq.
  3000 Marcus Avenue, Suite 2E03
  Lake Success, New York 11042
                 Attorneys for Plaintiff

  RAYMOND COLEMAN HEINOLD, LLP
  By: Douglas L. Heinold, Esq.
       Stephen E. Raymond, Esq.
  325 New Albany Road
  Moorestown, New Jersey 08057
                 Attorneys for Defendants


  BUMB, UNITED STATES DISTRICT JUDGE:

       In this suit pursuant to 42 U.S.C. § 1983, Plaintiff Robert

  W. Franklin, Jr. asserts that Defendants, Township of Riverside

  Police Officers Michael Megara and Timothy Marano, violated

  Franklin’s federal constitutional rights by allegedly using

  excessive force during Franklin’s arrest, and then allegedly



                                      1
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 2 of 16 PageID: 1037



  delaying medical care for the injuries Franklin sustained during

  the arrest.    Franklin was also charged with, and later convicted

  of, disorderly conduct and resisting arrest.

       Defendants move for summary judgment.        For the reasons

  stated herein, the motion will be granted in part and denied in

  part.

  I.   FACTUAL AND PROCEDURAL BACKGROUND

       In the afternoon of May 28, 2016, Defendant Police Officers

  Marano and Megara arrived at the Riverside Gas Station,

  dispatched to respond to a payment dispute between the gas

  station attendant and Plaintiff Franklin. (Defendants’ Statement

  of Undisputed Facts ¶¶ 12-13)      The encounter between Franklin

  and Officers Marano and Megara was recorded by the gas station’s

  surveillance camera.     The surveillance camera’s recording

  (Defendants’ Exhibit A) -- which contains only video; no audio--

  shows the following.

       When Defendant Marano first arrives at the gas station, a

  few minutes before 3:20 p.m., Franklin and his elderly

  godmother1, who was a passenger in Franklin’s Dodge Ram truck,

  are standing immediately next to Franklin’s vehicle, which is

  parked next to a gas pump, with the driver’s side door open.

  (Defs’ Ex. A)     Franklin appears to be talking calmly with



       1  At the time of his deposition, Franklin testified that
  his godmother was 74 years old. (Franklin Dep. p. 33)


                                      2
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 3 of 16 PageID: 1038



  Officer Marano as the gas station attendant approaches and

  Officer Megara arrives in a separate police cruiser.          (Id.)

  Officer Megara exits his vehicle and appears to talk to

  Franklin, his godmother, Officer Marano, and the gas station

  attendant from approximately 4 to 6 feet away, on the other side

  of the gas pump.     (Id.)   Then, Officer Megara walks with the gas

  station attendant off camera.      It is undisputed that Officer

  Megara and the attendant went into the gas station to view the

  surveillance video of Franklin’s payment to the gas station

  attendant.    (Defs’ Statement of Undisputed Facts ¶ 21) Officer

  Marano remains with Franklin and his godmother standing next to

  the vehicle.     (Id.)   Franklin appears calm as Officer Marano

  walks off camera to join Officer Megara and the gas station

  attendant inside the gas station.       (Id.)   Franklin then helps

  his godmother around the vehicle, and she takes a seat in the

  front passenger’s seat. (Id.)      Franklin also takes a seat, in

  the driver’s seat, and closes the door. (Id.)

       Several minutes pass, during which Franklin and his

  godmother appear to be simply sitting in the vehicle with the

  car doors closed and the driver’s side window open. (Defs’ Ex.

  A)   Then Officer Marano speaks to Franklin through the open

  window, with Officer Megara standing behind Marano, within

  earshot.     (Id.)   Franklin and Officer Marano appear to talk

  calmly to each other for several minutes while Officer Megara


                                      3
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 4 of 16 PageID: 1039



  simply observes.    (Id.)   Then, the gas station attendant

  approaches the driver’s side window, joining Officer Marano.

  (Id.)    The attendant accepts cash from Franklin and then walks

  away.    (Id.)   At this point, Franklin appears to become more

  animated in his movements, although he remains seated in his

  vehicle with the door closed.      (Id.)   Officer Megara steps

  forward, next to Officer Marano, and both officers continue to

  talk to Franklin through the open driver’s side window. (Id.)

  Officer Megara then opens the driver’s side door, and Officer

  Marano joins him such that both officers are standing inside the

  open door, directly next to Franklin who remains seated. (Id.)

  The open door partially obscures the camera’s view of which

  officer grabbed which of Franklin’s arms first, however,

  Franklin can be seen leaning away, or pulling one of his arms

  away, from the officers.2     Next, in one swift motion, both

  officers appear to pull Franklin by his arms from his car, and

  in so doing, Franklin-- who does not appear to be entirely

  cooperative, but may not be actively resisting-- somehow moves

  forward headfirst into the gas pump. (Id.)        The video is unclear

  as to whether Franklin uncontrollably falls or trips into the

  gas pump, or whether the officers deliberately slammed




       2  At the time of his deposition in this case, Franklin was
  six foot and a half and weighed 258 pounds. (Franklin Dep. p.
  8)


                                      4
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 5 of 16 PageID: 1040



  Franklin’s head into the gas pump. (Id.)        Thereafter, Officer

  Megara handcuffs Franklin without incident, and both officers

  help to place Franklin in the back of Officer Megara’s car.

  (Id.; Defs’ Statement of Undisputed Facts ¶ 45)

       Regarding the moments leading up to Franklin’s removal from

  the vehicle, Officer Marano testified that he “repeatedly”--

  “two or three times”-- “asked” Franklin, through the open

  driver’s side window, to leave, as the payment dispute had been

  resolved when Franklin gave cash to the attendant.         (Marano Dep.

  p. 88-89; see also Megara Dep p. 91-92)        Franklin, however, did

  not leave, and he “expressed his discontent” with having to pay

  the attendant when he stated that he had already paid in full.

  (Marano Dep. p. 90)     When Franklin did not leave, Officer Megara

  made the decision to arrest Franklin, advised that Franklin was

  being placed under arrest, and then reached into the car to

  handcuff Franklin’s left hand.      (Id. at p. 91; Megara Dep. p.

  101, 106-07)    Officer Marano further testified that “Mr.

  Franklin had ahold of the steering wheel . . . and despite being

  told repeated times to get out of the vehicle by Officer Megara,

  he did not release his hand from the steering wheel”; “[h]is

  hands were fixed to the steering wheel and he was refusing to

  let go.”   (Marano Dep. p. 91, 103; Megara Dep. p. 106, 108)

  When asked how Franklin “went headfirst into a gas pump,”

  Officer Marano testified, “I’m not honestly sure.”         (Marano Dep.


                                      5
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 6 of 16 PageID: 1041



  p. 108)    Officer Megara testified that Franklin “voluntarily ran

  into the gas pump.”     (Megara Dep. p. 109, 112)

       Franklin’s version of events is somewhat different.

  Franklin testified that he was told he was under arrest

  immediately after he paid the gas station attendant, and that he

  does not recall being asked to leave the gas station.          (Franklin

  Dep. p. 42, 47)    As to what happened next, Franklin testified,

  “I’m like, What? . . . I guess I wasn’t moving fast enough for

  him because they charged me with resisting arrest because I

  wasn’t fast enough, and they put the handcuffs on me, jerked me

  out [of the vehicle].”     (Id. at p. 45)     As to how Franklin hit

  his head on the gas pump, Franklin testified, “when I tried to

  [get out of my vehicle], I was led into the gas pump.” (Id. at

  p. 51)3    Franklin further testified that once he was in Officer

  Megara’s car-- under arrest but still at the gas station-- he

  asked Officer Megara to “call the ambulance” for his injuries.

  (Id. at p. 59)    Officer Megara also testified that, immediately

  after Franklin was injured, Franklin “stated that he . . .

  wanted to go to the hospital” and Megara “immediately” called

  for EMS.    (Megara Dep. p. 113)


       3  Franklin’s opposition brief uses words such as “slammed”
  and “thrown” to describe how Defendants allegedly caused
  Franklin’s head to hit the gas pump. However, Franklin, in his
  deposition, repeatedly used the word “led” (Franklin Dep. p. 51,
  55), and did not use any version of “slam” or “throw” to
  describe what the Defendants allegedly did to him.


                                      6
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 7 of 16 PageID: 1042



       It is undisputed that Franklin received medical treatment

  from Riverside EMS while being processed at the police station,

  and that after processing was completed, EMS transported

  Franklin by ambulance to the hospital. (Defs’ Statement of

  Undisputed Facts ¶ 51)     At the hospital, Franklin was diagnosed

  with a fractured neck, and his treatment included wearing a

  cervical collar. (Pl’s Counterstatement of Undisputed Facts ¶¶

  58-59)

       Franklin was eventually convicted of disorderly conduct and

  resisting the arrest, and those convictions were affirmed on

  appeal. (Defs’ Statement of Undisputed Facts ¶¶ 52-55)          Notably,

  Law Division Judge Kelly found, after watching the surveillance

  video of Franklin’s arrest:

       For whatever reason, Mr. Franklin decided he wasn’t
       leaving. He stayed. He was directed to leave again, and
       he did not. The police told him, look, if you don’t leave
       we’re going to lock you up. We’re going to arrest you.
       He refused to leave, and began yelling at the officers
       . . . .
            He was then arrested. He was told he was being
       placed under arrest. . . . Then there became the physical
       struggle to get him out. . . . [H]e refused to come out,
       and [the officers] were pulling him out of the car, and
       finally he came out, and ran, kind of strangely,
       headfirst into the gas pump that was on the island . .
       . .

  (Defs’ Ex. H at p. 23-24)4


       4  The Law Division’s judgment was affirmed on appeal by the
  Appellate Division. (See Defs’ Ex. K) Franklin contends that
  “the [resisting arrest] conviction is wholly irrelevant to the
  circumstances of this case.” (Opposition Brief, p. 8) To the


                                      7
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 8 of 16 PageID: 1043



        The Complaint asserts ten counts, however, in opposition to

  Defendants’ instant Motion for Summary Judgment, Plaintiff

  states that he “withdraws” all of his claims (Opposition Brief,

  p. 1-2) except three claims against Defendants Marano and

  Megara: (1) § 1983 / Fourth Amendment excessive force; (2) §

  1983 / Fourteenth Amendment delay of medical care; and (3)

  assault and battery.5

  II.   SUMMARY JUDGMENT STANDARD

        Summary judgment shall be granted if “the movant shows that

  there is no genuine dispute as to any material fact and the

  movant is entitled to judgment as a matter of law.”          Fed. R.

  Civ. P. 56(a).    A fact is “material” if it will “affect the

  outcome of the suit under the governing law[.]”         Anderson v.

  Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).         A dispute is

  “genuine” if it could lead a “reasonable jury [to] return a

  verdict for the nonmoving party.”       Id.

        In determining the existence of a genuine dispute of

  material fact, a court’s role is not to weigh the evidence; all

  reasonable “inferences, doubts, and issues of credibility should



  contrary, “whether [Plaintiff was] actively resisting arrest or
  attempting to evade arrest by flight” is a factor the jury will
  be asked to consider. Graham v. Connor, 490 U.S. 386, 396
  (1989).

        5 As to the “withdrawn” claims, the Court expects that
  Plaintiff will promptly file a stipulation of dismissal. See
  Fed. R. Civ. P. 41(a)(1)(A)(2).


                                      8
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 9 of 16 PageID: 1044



  be resolved against the moving party.”        Meyer v. Riegel Prods.

  Corps., 720 F.2d 303, 307 n. 2 (3d Cir. 1983).         However, a mere

  “scintilla of evidence,” without more, will not give rise to a

  genuine dispute for trial.      Anderson, 477 U.S. at 252.

  Moreover, a court need not adopt the version of facts asserted

  by the nonmoving party if those facts are “utterly discredited

  by the record [so] that no reasonable jury” could believe them.

  Scott v. Harris, 550 U.S. 372, 380 (2007).        In the face of such

  evidence, summary judgment is still appropriate “where the

  record . . . could not lead a rational trier of fact to find for

  the nonmoving party[.]”     Matsushita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 587 (1986).

       The movant “always bears the initial responsibility of

  informing the district court of the basis for its motion, and

  identifying those portions of ‘the pleadings, depositions,

  answers to interrogatories, and admissions on file, together

  with the affidavits, if any,’ which it believes demonstrate the

  absence of a genuine issue of material fact.”         Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R. Civ.

  P. 56(c)).   Then, “when a properly supported motion for summary

  judgment [has been] made, the adverse party ‘must set forth

  specific facts showing that there is a genuine issue for

  trial.’”   Anderson, 477 U.S. at 250 (citing Fed. R. Civ.

  P. 56(e)).   In the face of a properly supported motion for


                                      9
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 10 of 16 PageID: 1045



  summary judgment, the nonmovant’s burden is rigorous: he “must

  point to concrete evidence in the record”; mere allegations,

  conclusions, conjecture, and speculation will not defeat summary

  judgment.    Orsatti v. New Jersey State Police, 71 F.3d 480, 484

  (3d Cir. 1995); accord Jackson v. Danberg, 594 F.3d 210, 227 (3d

  Cir. 2010) (citing Acumed LLC v. Advanced Surgical Servs., Inc.,

  561 F.3d 199, 228 (3d Cir. 2009) (“[S]peculation and conjecture

  may not defeat summary judgment.”)).

  III. ANALYSIS

     A.    Qualified Immunity

          Defendants move for summary judgment asserting that they

  are entitled to qualified immunity.        “[Q]ualified immunity

  protects government officials from liability for civil damages

  insofar as their conduct does not violate clearly established .

  . . constitutional rights of which a reasonable person would

  have known.”    Pearson v. Callahan, 555 U.S. 223, 231 (2009)

  (internal citation and quotation omitted).         The qualified

  immunity analysis first considers whether there was a

  constitutional violation and, if so, whether the right violated

  was clearly established at the time of the misconduct.           Id. at

  232.     “A right is clearly established only if its contours are

  sufficiently clear that ‘a reasonable official would understand

  that what he is doing violates that right.’” Carroll v. Carman,




                                      10
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 11 of 16 PageID: 1046



  135 S.Ct. 348, 350 (2014) (quoting Andersen v. Creighton, 483

  U.S. 635, 640 (1987)).

     (1)      Excessive Force

        The Fourth Amendment permits the use of “reasonable” force.

  Graham v. Connor, 490 U.S. 386, 396 (1989).         “[E]ach case

  alleging excessive force must be evaluated under the totality of

  the circumstances.”     Sharrar v. Felsing, 128 F.3d 810, 822 (3d

  Cir. 1997).

        The extent of the resulting injuries from the force used is

  one of many factors that must be considered in evaluating

  reasonableness.     See Sharrar, 128 F.3d at 822.      In this case,

  Franklin’s injury is relatively severe; the undisputed record

  demonstrates that Franklin fractured his neck.         However, there

  is an issue of disputed fact as to how the injury occurred--

  i.e., whether the Defendants forced Franklin forward, head

  first, into the gas pump or whether Franklin uncontrollably fell

  or tripped into to gas pump while Defendants were attempting to

  control and handcuff Franklin.       Thus, the record evidence raises

  sufficient issues of material fact as to the reasonableness of

  the seizure at issue to support submitting the excessive force

  claim to the jury.

        Additionally, the Court holds that Defendants are not

  entitled to qualified immunity at summary judgment.          The Third

  Circuit has explained,


                                      11
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 12 of 16 PageID: 1047



        [i]n the context of excessive force claims, we have
        relied on the factors set forth in Graham and Sharrar
        in evaluating whether an officer made a reasonable
        mistake. We have stated that these factors are well-
        recognized, and that when an officer applies them in
        an unreasonable manner, he is not entitled to
        qualified immunity.

  Green v. New Jersey State Police, 246 F. App’x 158, 162-63 (3d

  Cir. 2007).    Disputes of historical material fact exist as to

  how Franklin hit his head.      Thus, the Court will resolve the

  issue of qualified immunity by way of special interrogatories to

  the jury, and, if necessary, Defendants may make an appropriate

  motion at the appropriate time.

        The Motion for Summary Judgment on the § 1983 excessive

  force claim will be denied.6

        (2)   Delay of Medical Care

        Franklin also asserts that Defendants violated his

  constitutional rights when they allegedly delayed treatment for

  the injuries Franklin sustained during his arrest.




        6 The parties dispute the admissibility of the expert
  report and testimony of Defendants’ witness, Frank Locantore,
  who opines that Defendants did not use excessive force. The
  Court need not, and does not, resolve this evidentiary issue at
  summary judgment. Disputed issues of material fact preclude
  summary judgment regardless of whether Mr. Locantore’s report
  and testimony are admissible. Indeed, Mr. Locantore’s opinion
  is based on Defendants’ version of events, which Franklin
  disputes. In particular, Mr. Locantore’s opinion is based on
  the asserted fact that Franklin “lurch[ed] or stumble[d] forward
  striking his head against the gas pump.” (Defs’ Ex. 1, p. 4) As
  noted above, Franklin asserts that he did not lurch or stumble,
  but rather was led into the gas pump by Defendants.


                                      12
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 13 of 16 PageID: 1048



        Franklin was a pretrial detainee-- as opposed to a

  convicted prisoner-- thus, the Fourteenth Amendment’s Due

  Process Clause governs his claim for inadequate medical care.

  Although “the contours of a state’s due process obligations to

  [pretrial] detainees with respect to medical care have not been

  defined by the Supreme Court. . . . , it is clear that detainees

  are entitled to no less protection than a convicted prisoner is

  entitled to under the Eighth Amendment.”        A.M. v. Luzerne County

  Juvenile Detention Center, 372 F.3d 572, 584 (3d Cir. 2004); see

  also Hubbard v. Taylor, 399 F.3d 150, 166-67 (3d Cir. 2005).

  Franklin must therefore establish that: (1) his injuries were

  “sufficiently serious,” Wilson v. Seiter, 501 U.S. 294, 298

  (1991), and (2) Defendants were “deliberately indifferent to

  [Franklin’s] health or safety.” Farmer v. Brennan, 511 U.S. 825,

  834 (1994).    Deliberate indifference is “intentionally denying

  or delaying access to medical care or intentionally interfering

  with the treatment once prescribed.”        Estelle v. Gamble, 429

  U.S. 97, 104-05 (1976).

        It is undisputed that: (1) Franklin received emergency

  medical attention at the Riverside Police Station while he was

  being processed for his arrest; and (2) after processing was

  completed, Franklin was immediately transported to the hospital

  by ambulance.    All of the record evidence indicates that

  Defendant Megara requested EMS while en route to the police


                                      13
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 14 of 16 PageID: 1049



  station from the gas station. (Defs’ Ex. D-- Marano Dep. p. 125-

  26; Defs’ Ex. C-- Dispatch Narrative; Defs’ Ex. I-- EMS Report;

  Megara Dep. p. 113)     Indeed, Franklin himself testified:

        Q: . . . how long after you were arrested did you ask
        for medical attention?

        A: Immediately.

        . . .

        Q: How long was it before you received medical attention?

        A: I can’t put an accurate time now on it, but I know it
        was awhile, but they probably did the best they could,
        but I don’t know exactly.

  (Franklin Dep. p. 122)

        Franklin attempts to create an issue of fact by pointing to

  minor time discrepancies between the Dispatch Narrative (Defs’

  Ex. C), the EMS Report (Defs’ Ex. I), and the time stamps on the

  gas station’s surveillance video (Defs’ Ex. A)-- all of which,

  as Defendants observe, came from different sources.          The

  discrepancies, however, cannot overcome the undisputed evidence

  that Franklin received emergency medical attention shortly after

  his injury occurred.     No reasonable factfinder could find on

  this record that Defendants unreasonably and unconstitutionally

  delayed medical care to Franklin.        Accordingly, Defendants’

  Motion for Summary Judgment as to the § 1983 / Fourteenth

  Amendment delay of medical care claim will be granted.




                                      14
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 15 of 16 PageID: 1050



     B. Assault and Battery Claim

        As discussed above with respect to the excessive force

  claim, issues of fact exist as to whether Defendants “led”

  Franklin forward, head first, into the gas pump or whether

  Franklin uncontrollably fell or tripped into to gas pump while

  Defendants were attempting to handcuff and control Franklin.

  Thus, summary judgment will be denied the assault and battery

  claim for the same reasons that summary judgment will be denied

  as to the § 1983 excessive force claim.

        IV.   CONCLUSION

        For the foregoing reasons, Defendants’ Motion for Summary

  Judgment will be granted as to the § 1983 delay of medical care

  claim, and denied as to all other remaining claims-- i.e., the §

  1983 excessive force claim, and attendant assault and battery

  claim.   In light of the age of this case, a trial date will be

  set promptly.    As discussed, the record presents two sides to

  this story which the jury will be called upon to evaluate.              The

  jury will be required to answer the questions that remain in

  dispute, as set forth supra.       The Court hastens to note-- for

  the benefit of the parties-- that while Franklin has “won the

  battle” at summary judgment, he may well “lose the war” at trial

  where, surely, witness credibility will be a key factor.           In

  this regard, the Court notes that the Law Division found, after

  viewing the surveillance video, that Franklin “ran . . .


                                      15
Case 1:17-cv-08838-RMB-KMW Document 58 Filed 07/22/20 Page 16 of 16 PageID: 1051



  headfirst into this gas pump.” (Defs’ Ex. H, p. 24).          The issue

  of witness credibility was not before this Court at summary

  judgment.    An appropriate Order shall issue on this date.



  Dated:      July 22, 2020                  s/ Renée Marie Bumb
                                           RENĚE MARIE BUMB, U.S.D.J.




                                      16
